DETAILED ADVISORY ACTION

Claim Status
Claims 1-12 is/are pending.
Claims 1-12 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Response to Proposed Amendments (pre-pilot)
The proposed Claim Amendments filed 06/16/2021 will NOT be entered because they raise new issues that would require further consideration and/or search.
  	The proposed Claim Amendments with respect to the exclusion of aromatic materials and limiting the composition of one or more polymer coating layers as a whole (claims 1-6) or the composition of the innermost layer as a whole (claims 7-12) to the recited blend have not been previously presented.


Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,214,316 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,214,316 (NEVALAINEN ET AL) in the previous Office Action mailed 10/16/2020 have been withdrawn in view of the Terminal Disclaimer filed 06/16/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The Examiner notes that evidentiary references cited to show a universal fact need not be available as prior art before applicant’s filing date.  Such facts include the characteristics and properties of a material or a scientific truism. See MPEP 2124.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2011/110750 (PENTTINEN-WO ‘750),
	in view of WO 2010/034712 (SKUPIN-WO ‘712), relying on SKUPIN ET AL (US 2012/0201967) as English translation,
	and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3251D,
 	and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3051D,
	as stated in the previous Office Actions mailed 10/16/2020 and 04/16/2021.
	PENTTINEN-WO ‘750 discloses biodegradable packaging materials comprising: a fiber substrate (e.g., paper, etc.); an extrudable inner coating layer; an optional extrudable intermediate coating layer; an extrudable outer coating layer; wherein said coating layers can be present on one or both sides of the fiber substrate.  The inner coating layer comprises 55-95 wt% polylactide, 5-40 wt% biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer). The 
 	 SKUPIN-WO ‘712 discloses that it is well known in the art to utilize commercially available polylactide polymers (e.g., preferably NATUREWORKS 3251 D, NATUREWORKS 3051 D) in coatings for paper-type substrates. (SKUPIN ET AL ‘967, paragraph 0081-0088, etc.) (see corresponding portions of SKUPIN-WO ‘712)
 	Evidentiary reference NATUREWORKS PLA POLYMER 3251D provides evidence that NATUREWORKS 3251D is known to have a melt index of 80 g/10 min (210ºC, 2.16 kg).
 	Evidentiary reference NATUREWORKS PLA POLYMER 3251D provides evidence that NATUREWORKS 3051D is known to have a melt index of 10-25 g/10 min (210ºC, 2.16 kg).
 	Regarding claims 1-2, 7, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available high melt index polylactide resin (e.g., NATUREWORKS 3251D) as suggested in SKUPIN-WO ‘712 as the polylactide used in the inner and outer coating layers of PENTTINEN-WO ‘750 in order to provide inner coating layers with improved adhesion and/or outer coating layers with improved heat-seal properties.
	Further regarding claims 2, 7, one of ordinary skill in the art to utilize a commercially available lower melt index polylactide resin (e.g., NATUREWORKS 3051D) as suggested in 
	Regarding claims 3-6, 8-11, one of ordinary skill in the art would have utilized the biodegradable packaging materials in accordance with PENTTINEN-WO ‘750 which are coated on one side or both sides to form known and/or conventional paper-based packaging articles (e.g., cups, trays, cartons, etc.)

Claims 3-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2011/110750 (PENTTINEN-WO ‘750), in view of WO 2010/034712 (SKUPIN-WO ‘712), relying on SKUPIN ET AL (US 2012/0201967) as English translation, and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3251D, and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3051D,
		as applied to claims 1, 7 above,
 	and further in view of FIKE ET AL (US 2010/0126685) or KUUSIPALO ET AL (US 6,645,584),
	as stated in the previous Office Actions mailed 10/16/2020 and 04/16/2021.
 	FIKE ET AL discloses that it is well known in the art to utilize paper materials coated on one or both sides with polylactide-based coatings in order to produce food packaging articles (e.g., cups with coatings on one or both sides; heat-sealed containers and/or cartons for liquids, dishes, etc.), wherein said polylactide-based coatings can be serve as food contact layers. (Figure 1-2, 4-7, etc.; line 15-50, col. 4; line 60, col. 5 to line 22, col. 6; etc.)

	Regarding claims 3-6, 8-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize biodegradable packaging materials in accordance with PENTTINEN-WO ‘750 which are coated on one side or both sides to form known and/or conventional paper-based packaging articles (e.g., cups, trays, cartons, etc.) as suggested by FIKE ET AL (or KUUSIPALO ET AL).

Response to Arguments
Applicant’s arguments filed 06/16/2021 have been considered but are moot because said arguments are effectively based in their entirety on the proposed Claim Amendments filed 06/16/2021, which have NOT been entered.

Applicant's previous arguments filed 01/15/2021 have been fully considered but they are not persuasive for the reasons discussed in detail in the Office Action mailed 04/16/2021


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 11, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787